                   THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MYOUN L. SAWYER,

                      Plaintiff,

vs.                                        Case No. 19-3171-SAC

LAURA HOWARD, et al.,

                      Defendants.

                               O R D E R

      In a prior order, this court screened plaintiff’s complaint

and directed plaintiff to file an amended complaint or show cause

why plaintiff’s complaint should not be dismissed for failure to

state a claim.   Doc. No. 3.   Plaintiff, who is proceeding pro se,

filed an amended complaint and a supplement.       Doc. Nos. 4 and 5.

This case is before the court to screen plaintiff’s amended

complaint pursuant to 28 U.S.C. § 1915A.        The court shall apply

the standards the court summarized in the previous screening order.

Doc. No. 3, pp. 1-3.

I. The amended complaint and supplement

      The amended complaint is written on forms for bringing an

action under 42 U.S.C. § 1983.      Plaintiff’s claims arise from his

treatment at Larned State Hospital (“LSH”) within the Sexual

Predator Treatment Program (“SPTP”).       Plaintiff was placed in the

SPTP on August 19, 2011.    Later he served a criminal sentence in



                                    1
the custody of the Kansas Department of Corrections.                        He was

returned to the SPTP at LSH on October 4, 2017.

      Plaintiff names the following persons as defendants:                   Laura

Howard, Secretary of the Kansas Department for Aging and Disability

Services; Lesia Dipman, Superintendent of LSH; Marcus Herrera,

Program Director of the SPTP at LSH; Haleigh Bennett, Program

Manager of the SPTP at LSH; Marc Quillen, Clinical Director of the

SPTP at LSH; Michael Burke, Chief Medical Officer at LSH; David

Barnum,   Clinical    Director    at    LSH;     Keri   Applequist,       Assistant

Clinical Director of the SPTP at LSH; Holly E. Hertel, Registered

Nurse at LSH; Tomas Garza, a doctor at LSH; Seth Osborn, a

therapist at LSH; Jason Fisher, Chief of Security at LSH; Lucille

Partlowloyall, a social worker specialist for the SPTP at LSH; and

Erica Brown, a registered nurse at LSH.

      In Count I, plaintiff alleges a “[m]assive conspiracy of

mistreatment, discrimination and punitive conditions” and the use

of   “exaggerated    rational[e]       to   justify     the   use   of”   physical

restraint and seclusion in violation of the Fifth and Fourteenth

Amendments to the Constitution and state laws and regulations.

Doc. No. 4, p. 6.       This appears to be a claim that plaintiff’s

substantive due process rights have been denied or that his equal

protection rights have been denied.

      Plaintiff      alleges     that       he   has    been    on    continuous

Individualized Person Management Plan (“IPMP”) since February 24,

                                        2
2019.     The IPMP provides for confinement in plaintiff’s room for

all but one hour a day at “Stage 1” and, with good behavior,

progress to “Stage 2” which permits 2 hours outside plaintiff’s

cell.     Doc. No. 4-1, p. 21.          In Count II, plaintiff alleges

“[d]iscriminatory orders” written by a doctor and chief medical

officer and deliberate indifference toward a serious medical need,

in violation of the Constitution and state laws and regulations.

In Count III, plaintiff alleges that he was the victim of battery

on two separate occasions by unidentified staff members.

        The   supplement   to    the   amended   complaint   alleges   that

defendants have violated plaintiff’s right to free exercise of his

religion      by   restricting   his   attendance   and   participation   in

religious worship services because plaintiff “fellowships and

studies” with the Jehovah’s Witnesses. The supplement also alleges

retaliation.

II. Count I

        The exhibits to plaintiff’s amended complaint show as the

“Rationale for IPMP request,” that on February 24, 2019, plaintiff

was reported to have yelled, cursed and sexually threatened staff.

He refused to allow a nurse to close a medication window while

cursing and yelling.       He was also reported to have exposed himself

to staff multiple times.         Doc. No. 4-1, p. 19.

        LSH policy and procedure provide that “An IPMP can be used

when a person demonstrates or threatens substantial injury to

                                       3
others and routine psychiatric methods have been ineffective or

are unlikely to be effective in reducing such risk.”           Id. at p. 4.

         The IPMP reviewed plaintiff’s “lengthy history of assaultive

behaviors,” his aggressive posturing toward staff, verbal threats,

violent    acts,    public   masturbation,    propositioning     staff,   and

throwing feces and urine.       Id. at 19-20.

     The IPMP indicated that medication, verbal de-escalation,

individual therapy, physical exercise, peer support, mental health

education and security assistance had been utilized to better

control plaintiff’s misbehavior.          Id. at p. 20.

     The IPMP stated that there were two initial stages.             Id. at

p. 21.     Stage 1 limited plaintiff to his room except for a one

hour break for shower, phone calls and exercise with no peers

present.     Stage 2 permitted a two hour break from confinement in

his room.     Plaintiff could reach Stage 2 after seven full days of

100% compliance with the rules and guidelines of Stage 1.

     To discontinue the IPMP, plaintiff needed to exhibit “self

control,    anger    management,   de-escalation,    lack   of   verbal    or

physical aggression, decrease in cursing or yelling and decrease

in lewd, sexual comments or acts towards staff or peers.”            Id. at

p. 21.

     Plaintiff’s exhibits indicate that in August 2019, plaintiff

was still on Stage 1.        Id. at p. 27.   The exhibits also show that

plaintiff had recently engaged in open masturbation, inappropriate

                                      4
sexual comments to staff members, exposing himself, verbal abuse,

threatening   behavior      toward    peers   and     staff,    screaming,     and

throwing feces.        Id. at pp. 23 and 27.           In October, plaintiff

refused medication and refused to close his room’s “wicket.”                   He

cursed, screamed, and verbally abused staff.                Id. at pp. 34 and

38.

      Although plaintiff was kept on the IPMP for several months,

the exhibits indicate that he was evaluated periodically (at least

every seven days) by a treatment team.              Id. at pp. 8, 23, 27 and

36.

      The Supreme Court has stated that involuntarily committed

persons   retain       a   “constitutionally        protected       interest    in

conditions      of     reasonable     care      and       safety,     reasonably

nonrestrictive confinement conditions, and such training as may be

required by these interests.”         Youngberg v. Romeo, 457 U.S. 307,

324 (1982).   These liberty interests are not absolute and must be

balanced against the interests of the State.              Id. at 320; see also

Seling v. Young, 531 U.S. 250, 265 (2001)(“due process requires

that the conditions and duration of confinement . . . bear some

reasonable    relation     to   the   purpose       for   which     persons    are

committed.”).        This court has previously held that there is no

liberty interest in receiving the best or most qualified treatment

or treatment that will ensure release.          Beyer v. Deslauriers, 2019

WL 2409603 *3 (D.Kan. 6/7/2019) citing Burch v. Jordan, 2010 WL

                                       5
5391569 *16 (D.Kan. 12/22/2010). “Treatment of a civilly committed

person only violates due process rights if it represents ‘a

substantial     departure     from       accepted   professional    judgment,

practice   or    standards’    to    a     degree   that   demonstrates   that

defendants ‘actually did not base the decision on [professional]

judgment.’”     Id. at *4 (quoting Baker v. Keck, 2017 WL 3026143 *5

(D.Kan. 7/17/2017)).

     This court has recognized that the two main purposes of the

Kansas Sexually Violent Predators Act are to incapacitate sexually

dangerous predators and to provide treatment.              Chubb v. Keck, 2018

WL 4637236 *4 (D.Kan. 9/27/2018)(citing Kansas v. Hendricks, 521

U.S. 346, 366 (1997)).        Sexually violent predators, “like other

civil detainees and not unlike jail inmates, are unquestionably

subject to security measures reasonably employed by jail and

corrections officials.”          Kelner v. Harvin, 2010 WL 2817262 *2

(D.Kan. 7/16/2010).    So, “[r]estraints that are reasonably related

to the institution’s interest in maintaining jail security do not,

without more, constitute unconstitutional punishment, even if they

are discomforting . . .”            Bell v. Wolfish, 441 U.S. 520, 540

(1979).

     Plaintiff uses general terms like “massive conspiracy of

mistreatment,” mistreatment, discrimination, punitive conditions,

“exaggerated     rational[e]”,       and     “vindictive     and   politically

motivated.”      These labels, however, do not state facts which

                                         6
describe a plausible substantive due process violation wherein

defendants deviated from professional judgment and standards to

punish plaintiff by placing him in solitary confinement, as opposed

to attempting to assure the safety of plaintiff’s peers and staff.

Therefore,    the    court   concludes     that   Count   I    of   the    amended

complaint fails to state a plausible substantive due process

violation.

       In the court’s first screening order addressing the original

complaint, the court concluded that plaintiff failed to state an

equal protection claim because his allegations were not supported

by specific facts which described different treatment to similarly

situated individuals.        Doc. No. 3, pp. 4-5.         Plaintiff’s amended

complaint also fails to allege such facts.

       Plaintiff’s    reference   to   a   violation      of   state      laws   and

regulations also fails to state a claim for violation of federal

law.    The state law provisions are not enforceable in an action

brought under § 1983 which is concerned with the protection of

“federally guaranteed rights.”           Wyatt v. Cole, 504 U.S. 158, 161

(1992).    A violation of Kansas regulations does not equate with a

denial of due process rights under the Constitution.                As the Tenth

Circuit has stated:

       [N]o   reasonable   jurist   could   conclude   that   [a
       plaintiff’s] claim that prison officials deprived him of
       due process by violating internal prison regulations
       rises to the level of a due process violation. Prison
       regulations    are   “primarily    designed   to    guide

                                       7
      correctional officials in the administration of a prison
      [They are] not designed to confer rights on inmates….”
      Sandin v. Conner, 515 U.S. 472, 481-82, 115 S.Ct. 2293,
      132 L.Ed.2d 418 (1995).

Brown v. Wyoming Dept. of Corrections, 234 Fed.Appx. 874, 878

(10th Cir. 2007).1

      In summary, the court finds that Count I fails to allege a

substantive due process or equal protection claim in violation of

the Constitution.

III. Count II

      Count II alleges “discriminatory orders” written by a doctor

and chief medical officer and “deliberate indifference towards a

serious medical need.”        Doc. No. 4, p. 6.        Plaintiff does not

allege   specific     facts    demonstrating     a   plausible    claim    of

discrimination.      In the amended complaint and the associated

exhibits, plaintiff has not described medical orders which treated

similarly situated persons differently.           Plaintiff’s exhibits do

contain a grievance plaintiff wrote complaining that female staff

were prohibited from treating plaintiff.             Doc. 4-1, pp. 47-48.



1 The court further notes that somewhat analogous cases have not found the
conditions alleged by plaintiff to be an atypical and significant hardship in
relation to normal prison conditions that would trigger procedural due process
protections. Cf., McAdams v. Wyoming Department of Corrections, 561 Fed.Appx.
718, 721–22 (10th Cir. 2014)(placement in administrative segregation for more
than two years is not an atypical and significant hardship); Stallings v.
Werholtz,   492  Fed.Appx.   841,   845–46  (10th   Cir.  2012)(placement   in
nondisciplinary administrative segregation for more than three years is not
extreme); Rezaq v. Nalley, 677 F.3d 1001, 1013 (10th Cir. 2012)(extreme
conditions in administrative segregation do not, on their own, constitute an
atypical and significant hardship when compared to the ordinary incidents of
prison life).

                                      8
But, this complaint does not allege that plaintiff was denied

treatment provided to other inmates under similar circumstances,

only that he was denied treatment by female staff.                         There is no

plausible claim of injury made by plaintiff and therefore, he has

not stated a claim for relief. See Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992)(a plaintiff must allege an injury in

fact which is concrete and particularized).

     Plaintiff’s exhibits also contain grievances complaining that

the time he received his medication was rescheduled, that he was

limited to receiving pain medication at meal times, and that he

(rather than a nurse) was expected apply Icy-Hot and Lidocaine

patches.     These restrictions do not describe a plausible claim of

deliberate indifference to a serious medical need.                    Plaintiff does

not describe a serious medical need.                    Nor does he state facts

showing    serious    harm   from    the       time    changes   in    administering

medication    or    the   change    requiring         that    plaintiff     administer

certain    salves    or   patches.      Such          facts   must    be   alleged   to

demonstrate an Eighth Amendment claim (see Al-Turki v. Robinson,

762 F.3d 1188, 1192-93 (10th Cir. 2014)) which is analogous to what

plaintiff must show to prove a constitutional violation as a civil

detainee.    See Charles v. Orange County, 925 F.3d 73, 85 (2nd Cir.

2019).




                                           9
IV. Count III

        In Count III plaintiff alleges that he was battered by a

“staff member” on April 13, 2019, August 25, 2019 and October 17,

2017.     The exhibits to the amended complaint indicate that a

different staff member was involved in each alleged incident.

Plaintiff has stated that none of the staff members are named as

defendants.          Doc. No. 7, p. 2.     Plaintiff does not allege facts

showing that the persons he has named as defendants are responsible

for     the    alleged     batteries.         Personal    participation       in     a

constitutional violation is essential for individual liability

under 42 U.S.C. § 1983.          Fogarty v. Gallegos, 523 F.3d 1147, 1162

(10th Cir. 2008).         Liability may not be based upon a defendant’s

supervisory         position   unless   there   is    some     “affirmative     link”

between       the    constitutional     deprivation      and    the   supervisor’s

exercise of control or direction or his failure to supervise.                      Id.

Plaintiff has failed to state a claim in Count III because he has

failed to allege that a named defendant caused plaintiff’s alleged

injuries during the incidents he has identified.

V. Supplement to the amended complaint

        Plaintiff’s “supplemental civil rights complaint” (Doc. No.

5) alleges that plaintiff has been denied the free exercise of

religion       and    discriminated     against      because     he   follows      the

Jehovah’s Witnesses.           Retaliation is also mentioned.



                                         10
        To    establish    a     free    exercise   violation        under    the   First

Amendment, a prisoner must show that a governmental entity burdened

the practice of his religion by preventing him from engaging in

conduct       mandated      by    his     faith,    without        any     justification

“reasonably related to legitimate penological interests.” Turner

v. Safley, 482 U.S. 78, 89 (1987).                 “[T]he standard for reviewing

the    validity     of     a    prison    regulation         or   policy    affecting   a

prisoner’s fundamental constitutional right, such as the free

exercise of his or her religion, is this: ‘when a prison regulation

impinges on inmates’ constitutional rights, the regulation is

valid    if    it   is    reasonably      related       to   legitimate      penological

interests.’” Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1209

(10th Cir. 1999) (quoting, 482 U.S. 78, 89 (1987)).                         Whether this

standard or a less burdensome standard is applicable to civil

detainees, the court finds that plaintiff has failed to state a

claim.

        Plaintiff        must    allege     facts       showing      that     defendants

substantially burdened his practice of his religion.                        See Jones v.

Williams, 791 F.3d 1023, 1031 (9th Cir. 2015).                           “A substantial

burden . . . place[s] more than an inconvenience on religious

exercise; it must have a tendency to coerce individuals into acting

contrary to their religious beliefs or exert substantial pressure

on an adherent to modify his behavior and to violate his beliefs.”

Ohno    v.    Yasuma,     723    F.3d    984,    1011    (9th     Cir.   2013)(internal

                                            11
quotation marks and alterations omitted).            Plaintiff’s allegations

of religious discrimination or the denial of his right to practice

his religion are too conclusory to describe a plausible claim.

Plaintiff does not identify when he was prevented, how he was

prevented,      or   who   prevented     plaintiff    from   practicing      his

religious beliefs.         Cf., Field v. Beneze, 2013 WL 3898880 *13

(D.Colo.   7/29/2013)(allegation         that    religious   materials    were

confiscated significantly hindering religious practice, is too

threadbare and insufficient under Iqbal); Santana v. Aviles, 2011

WL 6002260 *5 (D.N.J. 11/30/2011)(mere assertion of denial of right

to   practice    religious     freedom      to   attend   church   service    is

insufficient under the Iqbal pleading standard).

      Plaintiff’s retaliation claim is also deficiently pleaded.

Plaintiff suggests that he has been retaliated against for filing

a state court habeas petition for relief on December 18, 2017.

Doc. No. 5, p. 3.          An attached grievance states that defendant

Bennett instituted new practices and procedures to punish and

harass plaintiff.          These procedures: required plaintiff to go

through his legal and religious materials during his limited

recreation time; denied him food or snacks in his room; denied him

bowls to store condiments; and limited his free access to the

pantry, to drinking cups, and to the refrigerator.                   This was

allegedly different from the treatment of other patients. “Prison

officials may not retaliate against or harass an inmate because of

                                       12
the inmate’s exercise of his right to access to the courts.” Smith

v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990). However, an

“inmate claiming retaliation must allege specific facts showing

retaliation       because          of    the        exercise         of   the        prisoner’s

constitutional rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th

Cir. 2006)(quotations and citations omitted). “[I]t is imperative

that [a] plaintiff’s pleading be factual and not conclusory. Mere

allegations      of    constitutional          retaliation           will      not   suffice.”

Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir. 1990).

        To state a First Amendment retaliation claim, plaintiff must

allege: 1) he engaged in constitutionally protected activity; 2)

the defendant’s actions caused him to suffer an injury that would

chill a person of ordinary firmness from continuing to engage in

that     activity;      and    3)       the    defendant’s           adverse      action     was

substantially motivated as a response to his constitutionally

protected activity.           Gray v. Geo Group, Inc., 727 Fed.Appx. 940,

946 (10th Cir. 2018)(citing              Mocek v. City of Albuquerque, 813 F.3d

912, 930 (10th Cir. 2015)).               A plaintiff may be able to establish

that    a     defendant's      actions        were        substantially          motivated    by

protected activity where the allegations show 1) the defendant was

aware    of    his    protected         activity,         2)   the    protected         activity

complained      of     the    defendant’s           actions,     and      3)      the    alleged

retaliatory act “was in close temporal proximity to the protected

activity.”           Allen    v.    Avance,         491    Fed.Appx.        1,    6(10th     Cir.

                                               13
2012)(quoting Gee v. Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010)).

Temporal proximity between protected activity and a challenged

prison action, however, does not in itself demonstrate the causal

nexus for a retaliation claim. See Leek v. Miller, 698 Fed.Appx.

922, 926 (10th Cir. 2017); Dawson v. Audet, 636 Fed.Appx. 753, 758

(10th    Cir.   2016)(rarely   sufficient);         Strope   v.     Cummings,     381

Fed.Appx. 878, 883 (10th Cir. 2010); Friedman v. Kennard, 248

Fed.Appx. 918, 922 (10th Cir. 2007).

        Here, plaintiff has not alleged facts showing that defendants

were aware of his protected activity when the alleged adverse

actions were taken.       Nor has he alleged facts showing that the

alleged adverse actions would chill of person of ordinary firmness

from continuing with the constitutionally protected activity.                     See

Rocha v. Zavaras, 443 Fed.Appx. 316, 319 (10th Cir. 2011)(actions

that among other things limited plaintiff to standard recreation

activities,     caused   plaintiff      to    be    called   last    to    eat,   and

restricted his purchases from the canteen, would not chill a person

of ordinary firmness from filing complaints); Waterman v. Tippie,

2019 WL 687894 *3-4 (D.Kan. 2/19/2019)(service of four meals with

inadequate calories is too de minimus to chill a person of ordinary

firmness);      Matson   v.    Hrabe,        2014   WL   273187      *10    (D.Kan.

1/23/2014)(transfer from a single-person cell to a double-person

cell in general population unit with the same incentive level was



                                        14
not chilling even though there was substantially less space and

less comfortable living conditions).

        For   the     above-stated   reasons,      the   court   finds    that

plaintiff’s allegations in the supplement to the complaint fail to

state a claim for relief.

VI. Conclusion

        The   court   finds   that   plaintiff’s    amended   complaint   and

supplement (Doc. Nos. 4 and 5) fail to state a claim and directs

that this action be dismissed without prejudice.                 Plaintiff’s

motions for leave to proceed in forma pauperis (Doc. Nos. 2 and 6)

and motion for punitive damages (Doc. No. 7) shall be considered

moot.

        IT IS SO ORDERED.

        Dated this 21st day of November, 2019, at Topeka, Kansas.


                               s/Sam A. Crow __________________________
                               Sam A. Crow, U.S. District Senior Judge




                                       15
